DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed September 28, 2022 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive. 
The rejection of claim 18 under 35 U.S.C. 112(b) set forth in the prior Office action has been withdrawn in view of Applicant’s Amendments to the claims.
The rejection of claims 13-17, 19, 27-30, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Oi (US 2009/0052845 A1) set forth in the prior Office action has been withdrawn in view of Applicant’s Amendments to the claims.
Regarding the rejection of claims 13-17, 22-24, 27-30, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Le Guen et al. (US 4,133,601), as set forth below, Applicant traverses the rejection.
Applicant submits that independent claims 13 and 27 are patentable over Le Guen.  Applicant explains that claim 13 is directed toward a system and, as amended, recites in part: "a crimp ring configured to be secured to the sheath, the crimp ring having a first dimension, and the crimp ring including a plurality of projections protruding radially inward when the crimp ring is secured to the sheath; and a stopper wall comprising an opening having an opening dimension, the opening dimension being smaller than the first dimension”, wherein supporting disclosure for the emphasized 
portion of the quoted recitation can be found in the specification-as-filed at, by way of example only, Figs. 4C-4E.   Applicant states that claim 27 includes a similar recitation. 
The examiner asserts, as explained in the rejections set forth below, that Le Guen et al. discloses a crimp ring (421) configured to be secured to the sheath (10), the crimp ring (421) having a first dimension, and the crimp ring (421) including a plurality of projections (see Figure 6, annotated below; the projections have a saw-tooth shape and extend radially from the inner surface of crimp ring 421 and contact the compressed section of sheath 10) protruding radially inward when the crimp ring is secured to the sheath (10; see Figure 6); and a stopper wall (see annotated Figure 6 below) comprising an opening (the bundle extends through the opening) having an opening dimension, the opening dimension being smaller than the first dimension (see Figure 6, the opening dimension is smaller than the dimension of the crimp ring 421).

    PNG
    media_image1.png
    459
    987
    media_image1.png
    Greyscale


Reference number 421 action points to the crimp ring projections.  The crimp ring is formed by the frusto-conical ring structure 42 that is integrally formed with plunger 4 and that includes crimp ring projections 421, as illustrated in Figure 6, wherein this ring structure 42 is crimped as illustrated in Figure 6.
Applicant states the cited references do not disclose the quoted recitation. In particular, Applicant notes that Le Guen does not disclose a "crimp ring including a plurality of projections protruding radially inward when the crimp ring is secured to the sheath." 
The examiner disagrees for the reasons set forth above.  Please see annotated Figure 6 above.
Applicant explains that Le Guen discloses a plunger 4 and a thin deformable element 25 which is intended to enable a terminal to be crimped onto the plunger 4, the thin deformable element not having projections protruding radially inward when in the crimped position (see e.g., Le Guen Figs. 5 and 6; and column 6, lines 45-48).
The examiner disagrees.  Le Guen clearly shows a crimp band or ring formed by frusto-conical portion 42 and including crimp ring projections 421.  See annotated Figure 6 above).
 Applicant believes that claims 13 and 27 are patentable over the cited references based, at least, on the quoted recitation and requests that the rejections of claims 13 and 27 be withdrawn. 
The examiner disagrees for the reasons stated above.
Applicant states that since dependent claims inherit the limitations of their respective base claims, Applicant believes that dependent claims 14-17, 19, 22-24, 28-30 and 33 are patentable over the cited references for at least the same reasons as discussed in connection with claims 13 and 27, and requests that the rejections of claims 14-17, 19, 22-24, 28-30 and 33 be withdrawn.
The examiner disagrees for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18, 22-24, 27-30, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Guen et al. (US 4,133,601).
Regarding 13; Le Guen et al. (US 4,133,601) discloses a system (see Figures 5 and 6) comprising: 
a sheath (sheath 10; see column 7, lines 62-65) having a first end and a second end; 
at least one elongated member (bundle of fibers, 11; see column 7, lines 48-65) positioned within the sheath (10), the at least one elongated member (11) extending at least between the first and the second end of the sheath (10); 
a crimp ring (421) configured to be secured to the sheath (10), the crimp ring (421) having a first dimension, and the crimp ring (421) including a plurality of projections (see Figure 6; the projections have a saw-tooth shape and extend radially from the inner surface of crimp ring 421, as illustrated in Figure 6, and contact the compressed section of sheath 10) protruding radially inward when the crimp ring is secured to the sheath (10; see Figure 6); and 
a stopper wall (see annotated Figure 6 below) comprising an opening (the bundle extends through the opening) having an opening dimension, the opening dimension being smaller than the first dimension (see Figure 6, the opening dimension is smaller than the dimension of the crimp ring 421);
wherein the opening is configured to receive the sheath (10) when the crimp ring (421) is secured to the sheath (10; see Figure 6).

    PNG
    media_image2.png
    307
    1145
    media_image2.png
    Greyscale

Regarding claim 14; the stopper wall (stopper wall; see Figure 6, annotated above) is part of a housing (outer part 2), the housing (2) defining a second opening (second opening; see annotated Figure 6 below), the stopper wall (stopper wall; see annotated Figure 6 above) being located at an end of the housing (2; the stopper wall is located at an end; the examiner notes that this does not require the stopper wall to form an end of the housing), and the second opening having a cross-sectional dimension larger than the opening dimension (see Figure 6, annotated below).  

    PNG
    media_image3.png
    391
    1140
    media_image3.png
    Greyscale

Regarding claim 15; the second opening (second opening, annotated in Figure 6 above) is configured to receive the crimp ring (421).  
Regarding claim 16; the sheath (10) has a sheath diameter, the opening (opening; see Figure 6 above) dimension substantially corresponding to the sheath dimeter and the cross-sectional dimension (dimension of second opening) substantially corresponding to the first dimension (dimension of the crimp ring 421).  
Regarding claim 17; the second opening is cylindrical (see Figure 6). 
Regarding claim 18; the opening dimension (of the opening defined by the stopper wall; see Figure 6, annotated above) is smaller than a maximum diameter of the crimp ring (421) after the crimp ring (421) has been secured to the sheath (10). 
Regarding claim 22; the plurality of projections have a triangular cross- section along the axis (see Figure 6).  
Regarding claim 23; the system further comprises a crimp die (25 functions as a crimp die), the crimp die (25) configured to secure the crimp ring (421) to the at least one end of the sheath (10).  
Regarding claim 24; the crimp die (25) includes a plurality of protrusions protruding radially inward (see Figures 5 and 6, the protrusions of 25 engage with additional protrusions on the crimp ring 421).  
Regarding claim 27; a system, comprising: 
a sheath (10) having a first end and a second end; 
at least one elongated member (11) positioned within the sheath (10), the at least one elongated member (11)extending at least between the first and the second end of the sheath (10); 
an anchor (421) configured to be secured to the sheath (10; see Figure 6), the anchor (421) having a first dimension, and the anchor (421) including a plurality of projections (see Figure 6; the projections have a saw-tooth shape and extend radially from the inner surface of crimp ring 421, as illustrated in Figure 6, and contact the compressed section of sheath 10) protruding radially inward when the anchor is secured to the sheath (10; see Figure 6); and 
a stopper wall (stopper wall; see Figure 6, annotated below) comprising an opening (opening) having an opening dimension, the opening dimension being smaller than the first dimension (dimension of the anchor 421), 
wherein the opening is configured to receive the sheath (10) when the anchor (421) is secured to the at least one end of the sheath (10).  

    PNG
    media_image3.png
    391
    1140
    media_image3.png
    Greyscale


Regarding claim 28; the stopper wall (stopper wall; see Figure 6, annotated above) is part of a housing (25), the housing (25) defining a second opening (second opening; see Figure 6, annotated above), the stopper wall (stopper wall) being located at an end of the housing, and the second opening (second opening) having a cross-sectional dimension larger than the opening dimension (see Figure 6, annotated above).  
Regarding claim 29; the second opening (second opening) is configured to receive the anchor (421; see Figure 6).  
Regarding claim 30; the sheath (10) has a sheath diameter, the opening dimension substantially corresponding to the sheath dimeter and the dimension of the cross- sectional dimension (dimension of second opening) substantially corresponding to the first dimension (dimension of anchor 421).  
Regarding claim 33; the anchor (421) is a crimp ring (see Figure 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Le Guen et al. (US 4,133,601).
	Regarding claim 19; Le Guen et al. disclose that the at least one elongate member comprises at least one transmission line (optical fibers in bundle 11) does not disclose that the at least one elongated member comprises at least one strength member.  The examiner takes Official notice that elongated strength members are routinely added to optical fiber cables having bundles of fibers therein for the purpose of providing strength and support to the cable to protect the optical fibers therein from strain and maintain the structure of the cable.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a cable having at least one elongated strength member therein to protect the optical fibers from strain and maintain the structure of the cable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874